Title: From James Madison to Joseph Dougherty, 16 February 1819
From: Madison, James
To: Dougherty, Joseph


Montpellier Feby 16. 1819
I have recd. yours of the 4th.
I am sorry for the misfortunes of Shorter; but am not surprized at them. His habits during the latter period of his service in my family, which my repeated counsels & warnings did not controul, acct. for the ruin he has brought on himself. I wish his sad experience, with your friendly interpositions may have all the good effects you think they promise. I inclose a check for $20 tho not sure that they are not withdrawn from purposes more obligatory on me. Respects & good wishes
J. M
